Citation Nr: 1437641	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  99-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for a disc bulge at L4-5 and L5-S1, with mechanical low back pain (lumbar spine disability).

2.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating greater than 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1997 to July 1998.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 1998, November 2007, and January 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference in January 2003.  A transcript of that hearing has been associated with the claims file.
 
In a May 2003 Board decision, the Board denied the Veteran's appeal for entitlement to an initial evaluation in excess of 20 percent for the lumbar spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2004 Order, the Court granted the VA General Counsel's and Veteran's Joint Motion for Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.

The Board then remanded this case in June 2004 and April 2005 for further development, as instructed by the Court.  The Board then again denied the claim for an initial rating in excess of 20 percent for a lumbar spine disability, and the Veteran's appeal for a TDIU in December 2008.  This December 2008 decision was also vacated by the Court and returned to the Board in September 2009.  The Board then remanded the Veteran's claims in February 2010 and November 2012 for further development.

The Board also notes that, in addition to the paper claims file, there is a Veterans Benefits Management System file and a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that a remand is necessary in this case for a new VA examination.  Review of the claims file shows that the Veteran has submitted a private evaluation of his lumbar spine and radiculopathy disorders, which reports a worsening in the Veteran's condition.  However, the Veteran's VA medical records appear to show that the Veteran has improved.  Thus, a new medical opinion is required in order to determine the current severity and manifestation of the Veteran's disorders.

As the Veteran's appeal for TDIU is inextricably intertwined with the other issues being remanded at this time, adjudication of the TDIU issue must be deferred until completion of the actions directed in this remand.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine and radiculopathy disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be ordered and associated with the file.

2.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the severity and manifestation of any lumbar spine disorder and any radiculopathy disorders of the left and right lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should provide a diagnosis for each disease or injury of the thoracolumbar spine found upon examination.

The examiner should perform full range of motion studies of the lumbar spine and comment on the additional functional limitations of the service-connected lumbar spine disability caused by pain, flare-ups, weakness, fatigability, and incoordination.  To the extent possible, any additional functional limitation should be expressed as limitation of motion of the lumbar spine in degrees due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.

The examiner should also indicate whether the Veteran experiences incapacitating episodes of intervertebral disc syndrome, and, if so, the nature, duration, and extent of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The examiner should also offer an opinion regarding any separately ratable neurological residuals and render specific findings as to whether those symptoms are mild, moderate, or severe incomplete paralysis or complete paralysis.

The examiner is also asked to specifically comment on the conflicting presentations of record, from private doctors Dr. D.L. and Dr. H.B.III and the Veteran's VA medical records for the Veteran's lumbar spine and radiculopathy disorders in his or her opinion.

The examiner is requested to provide a complete rationale for his or her opinions.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



